PER CURIAM.
Cornick was convicted of having felonious possession of property stolen from an interstate shipment.
A study of the transcript of the evidence satisfies us that every material allegation was supported by evidence. Most of the evidence was circumstantial. Concerning the jury’s right to act on circumstantial evidence, and the respective functions of the jury, of the trial judge, and of the reviewing judges, we have stated our views in Applebaum v. United States (C. C. A.) 274 Fed. 43, herewith decided.
The judgment is affirmed.